Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to communications filed by Applicant on 02/04/2021.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The prior art of the record, does not disclose nor render obvious the claimed combination comprising an inner member comprising a main body, a plurality of through holes,
and a plurality of through slots, wherein the through holes and the through slots are
disposed in the main body, the through holes and the through slots are disposed in a
one-to-one correspondence, and the through slots are provided on a long side of the
main body; and an outer member assembled to the inner member correspondingly,
wherein the outer member comprises a plurality of arc-shaped sliding grooves, wherein
a first end of each of the arc-shaped sliding grooves corresponds to the corresponding
through hole, a second end at an opposite side of each of the arc-shaped sliding grooves
corresponds to the corresponding through slot, and wherein the inner member and the
outer member form a ball race after the inner member and the outer member are
combined with each other.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAKARIA ELAHMADI whose telephone number is (571)270-5324.  The examiner can normally be reached on M-F 10-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher  can be reached on 5712727753  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZAKARIA ELAHMADI/
Examiner, Art Unit 3658